DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, SASAKI (US Patent Application Publication 20170110838) teaches: “a connector (seen in figure 5B), comprising: a cylindrical terminal A2 to be electrically connected with a cylindrical counterpart terminal (to be inserted along 820, seen in figure 5B); an internal terminal 600 located in the cylindrical terminal A2: and a housing 800 holding the cylindrical terminal A2, the cylindrical terminal A2 having a contact portion (along 710 seen in figure 3A) configured by bending a conductor (see paragraph [0095]) having a plate-shape (see paragraph [0095]) into a cylindrical shape A2 to contact one edge portion of the conductor (see paragraph [0095]) with an opposite other edge portion (along 700) of the conductor (see paragraph [0095]), the one edge portion having a recessed shape (along 700) at its circumferential end portion by reducing its thickness outwardly in a radial direction (along A2) of the cylindrical terminal A2 to configure one reduced thickness portion".
However, SASAKI fails to provide, teach or suggest: the other edge portion having a recessed shape at its circumferential end portion by reducing its thickness inwardly in the radial direction to configure an opposite other reduced thickness portion, the contact portion being configured by overlapping the one reduced thickness portion and the other reduced thickness portion.
Claims 2-5 are dependent on claim 1 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831